UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6188




In Re: PETE SMITH, a/k/a Pete Noble Muhammad,
a/k/a Jose,




                                                          Petitioner.



          On Petition for Writ of Mandamus. (CR-93-117)


Submitted:   March 31, 2004                 Decided:   April 19, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pete Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pete Smith petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his motion under Fed.

R. Civ. P. 60(b).   He seeks an order from this Court directing the

district court to act.   Although we find that mandamus relief is

not warranted because the delay is not unreasonable, we deny the

mandamus petition without prejudice to the filing of another

mandamus petition if the district court does not act expeditiously.

We grant leave to proceed in forma pauperis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                               - 2 -